SULLIVAN, Judge.
For the reasons assigned in State v. Freeman, 00-238 (La.App. 3 Cir. 10/11/00); 770 So.2d 482, Defendant’s convictions, habitual offender adjudications, and sentences are affirmed. However, the trial court is directed to inform Defendant that pursuant to La.Code Crim.P. art. 930.8', he has two years from the date his judgments and sentences become final to apply for post-conviction relief. This notice should be in writing and sent to Defendant within ten days of the rendition of this opinion. Written proof of Defendant’s receipt of the notice should be filed in the record of the proceedings.
AFFIRMED.